     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 1 of 10 Page ID #:1



     Michael S. Agruss (SBN: 259567)
 1   AGRUSS LAW FIRM, LLC
     4809 N Ravenswood Ave., Suite 419
 2   Chicago, IL 60640
     Tel: 312-224-4695
 3   Fax: 312-253-4451
     michael@agrusslawfirm.com
 4   Attorney for Plaintiff,
     ELIZABETH C. CAMARILLO
 5

 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7                             RIVERSIDE DIVISION
 8
       ELIZABETH C. CAMARILLO,                            )
 9
                                                          )
                                                          ) Case No.:
                  Plaintiff,                              )
10
                                                          ) PLAINTIFF’S
             v.                                           ) COMPLAINT
11
                                                          )
12
                                                          )
       NATIONSTAR MORTGAGE LLC d/b/a MR.                  )
13     COOPER GROUP                                       )
                                                          )
14
                                                          )
                                                          )
                  Defendant.
15

16                             PLAINTIFF’S COMPLAINT
17
          Plaintiff, ELIZABETH C. CAMARILLO, (“Plaintiff”), through her
18
       attorneys, Agruss Law Firm, LLC, alleges the following against Defendant,
19

20
       NATIONSTAR        MORTGAGE,        LLC    d/b/a     MR.   COOPER    GROUP

21     (“Defendant”):
22
                                     INTRODUCTION
23
       1. Count I of Plaintiff’s Complaint is based on the Electronic Fund Transfer
24

25        Act, 15 U.S.C. § 1693, et seq. (“EFTA”).


                                          1

                                  PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 2 of 10 Page ID #:2




       2. Count II of Plaintiff’s Complaint is based on the Unfair Prong of the
 1

 2        California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.
 3
       3. Count III of Plaintiff’s Complaint is based on the Fraudulent Prong of the
 4
          California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.
 5

 6
       4. Count IV of Plaintiff’s Complaint is based on the Unlawful Prong of the

 7        California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.
 8
       5. Count V of Plaintiff’s Complaint is based on common law conversion.
 9
       6. Each of the three UCL prongs provides a “separate and distinct theory of
10

11        liability” and an independent basis for relief.” Cappello v. Walmart Inc.,

12        394 F. Supp. 3d 1015, 1018 (N.D. Cal. 2019).
13
                               JURISDICTION AND VENUE
14
       7. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337, and 15
15

16        U.S.C. § 1693(m) (EFTA).
17     8. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which
18
          states that such actions may be brought and heard before “any appropriate
19

20
          United States district court without regard to the amount in controversy.”

21     9. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state
22
          claims contained within.
23

24

25



                                             2

                                     PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 3 of 10 Page ID #:3




       10.Venue and personal jurisdiction in this District are proper because
 1

 2        Defendant does or transacts business within this District, and a material
 3
          portion of the events at issue occurred in this District.
 4
                                              PARTIES
 5

 6
       11.Plaintiff is a natural person residing in the City of Eastvale, Riverside

 7        County, State of California.
 8
       12.Defendant is a home mortgage company headquartered in Austin, Texas.
 9

10

11                                FACTUAL ALLEGATIONS

12     13.Defendant services Plaintiff’s home mortgage loan.
13
       14.Pursuant to the agreement between the parties, Plaintiff pays a monthly
14
          mortgage of $2,738.00.
15

16     15.Plaintiff makes her monthly mortgage payment on Defendant’s website.
17     16.Plaintiff makes the above-mentioned payment from her personal checking
18
          account with Chase Bank.
19

20
       17.On or about April 24, 2021, Defendant made two separate unauthorized

21        withdrawals of $2,738.86 from Plaintiff’s personal checking account.
22
       18.The above-referenced unauthorized withdrawals caused Plaintiff’s personal
23
          checking account to overdraw and show an amount of negative $2,7524.40.
24

25     19.On or about April 24, 2021, Plaintiff received an email from Defendant,


                                             3

                                    PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 4 of 10 Page ID #:4




          stating that it had suffered a processing issue which resulted in unauthorized
 1

 2        deductions.
 3
       20.Defendant did not provide to Plaintiff, nor did Plaintiff execute, any written
 4
          or electronic writing memorializing or authorizing the recurring or
 5

 6
          automatic payments from Plaintiff’s joint personal checking account.

 7     21.Plaintiff did not provide Defendant either with a written or an electronic
 8
          signature authorizing the recurring or automatic payments.
 9
       22.Due to Defendant’s unauthorized withdrawals, Plaintiff was unable to
10

11        access any of the money in her personal checking account with Chase Bank.

12     23.The natural consequences of Defendant’s actions was to cause Plaintiff
13
          mental distress and anguish.
14

15                         COUNT I:
      DEFENDANT VIOLATED THE ELECTRONIC FUND TRANSFER ACT
16
       24.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-three (23)
17

18        of Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s
19        Complaint.
20
       25.Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
21

22
          "preauthorized electronic fund transfer from a consumer's account may be

23        authorized by the consumer only in writing, and a copy of such authorization
24
          shall be provided to the consumer when made."
25
       26.Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the term
                                            4

                                   PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 5 of 10 Page ID #:5




          "preauthorized electronic fund transfer" means "an electronic fund transfer
 1

 2        authorized in advance to recur at substantially regular intervals."
 3
       27.Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
 4
          "[p]reauthorized electronic fund transfers from a consumer's account may be
 5

 6
          authorized only by a writing signed or similarly authenticated by the

 7        consumer. The person that obtains the authorization shall provide a copy to
 8
          the consumer."
 9
       28.Section 205.10(b) of the Federal Reserve Board's Official Staff Commentary
10

11        to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that "[t]he

12        authorization process should evidence the consumer's identity and assent to
13
          the authorization."     Id. at ¶10(b), comment 5.          The Official Staff
14
          Commentary further provides that "[a]n authorization is valid if it is readily
15

16        identifiable as such and the terms of the preauthorized transfer are clear and
17        readily understandable." Id. at ¶10(b), comment 6.
18
       29. Defendant twice debited Plaintiff’s bank account without obtaining a
19

20
          written authorization signed or similarly authenticated from Plaintiff for

21        preauthorized electronic fund transfers from Plaintiff’s account, thereby
22
          violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
23
          205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
24

25     30.On at least one occasion, Defendant has debited Plaintiff’s bank account on


                                             5

                                   PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 6 of 10 Page ID #:6




          a recurring basis without providing to Plaintiff a copy of a written
 1

 2        authorization signed or similarly authenticated by Plaintiff for preauthorized
 3
          electronic fund transfers from Plaintiff’s account, thereby violating Section
 4
          907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of
 5

 6
          Regulation E, 12 C.F.R. § 205.l0(b).

 7        WHEREFORE, Plaintiff, ELIZABETH C. CAMARILLO, respectfully
 8
     requests judgment be entered against Defendant, NATIONSTAR MORTGAGE,
 9
     LLC d/b/a MR. COOPER GROUP, for the following:
10

11     31.Actual damages pursuant to the Electronic Fund Transfer Act, § 916(a)(1) to

12        be determined at trial;
13
       32.Statutory damages of $1,000.00 pursuant to the Electronic Fund Transfer
14
          Act, § 916(a)(2)(A);
15

16     33.Costs and reasonable attorneys’ fees pursuant to the Electronic Fund
17        Transfer Act, § 916(a)(3); and
18
       34.Any other relief that this Honorable Court deems appropriate.
19

20
                           COUNT II:
     DEFENDANT VIOLATED THE UNFAIR PRONG OF THE CALIFORNIA
21       UNFAIR COMPETITION LAW, CAL. BUS. & PROF. CODE § 17200
22
       35.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-three (23)
23
          of Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s
24

25        Complaint.


                                            6

                                    PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 7 of 10 Page ID #:7




       36.Defendant’s business practices are unfair as recognized by the UCL.
 1

 2     37.Defendant’s business practices harmed Plaintiff.
 3
       38.Defendant’s business practices do not have benefits.
 4
       39.Arguendo, any benefits Defendant’s business practices may have, they do
 5

 6
          not outweigh the harm to Plaintiff.

 7     40.Plaintiff has suffered an accompanying economic injury caused by
 8
          Defendant’s business practices.
 9
                WHEREFORE,          Plaintiff,   ELIZABETH        C.     CAMARILLO,
10

11   respectfully requests judgment be entered against Defendant, NATIONSTAR

12   MORTGAGE, LLC d/b/a MR. COOPER GROUP, for the following:
13
       41.Actual damages pursuant to the UCL, Cal. Bus. & Prof. Code § 17200 to be
14
          determined at trial;
15

16     42.Attorney’s fees and costs pursuant to the UCL, Cal. Civ. Proc. Code §
17        1021.5; and
18
       43.Any other relief that the Honorable Court deems appropriate.
19

20
                                COUNT III:
            DEFENDANT VIOLATED THE FRAUDULENT PRONG OF THE
21         CALIFORNIA UNFAIR COMPETITION LAW, CAL. BUS. & PROF.
                               CODE § 17200
22

23     44.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-three (23)
24        of Plaintiff’s Complaint as the allegations in Count III of Plaintiff t’s
25
          Complaint.

                                            7

                                   PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 8 of 10 Page ID #:8




       45.Defendant’s business practices are unfair as recognized by the UCL.
 1

 2     46.Defendant’s business practices harmed Plaintiff.
 3
       47.Defendant’s business practices do not have benefits.
 4
       48.Arguendo, any benefits Defendant’s business practices may have, they do
 5

 6
          not outweigh the harm to Plaintiff.

 7     49.Plaintiff has suffered an accompanying economic injury caused by
 8
          Defendant’s business practices.
 9
          WHEREFORE, Plaintiff, ELIZABETH C. CAMARILLO, respectfully
10

11   requests judgment be entered against Defendant, NATIONSTAR MORTGAGE,

12   LLC d/b/a MR. COOPER GROUP, for the following:
13
       50.Attorney’s fees and costs pursuant to the UCL, Cal. Civ. Proc. Code §
14
          1021.5; and
15

16     51.Any other relief that the Honorable Court deems appropriate.
17                              COUNT IV:
18           DEFENDANT VIOLATED THE UNLAWFUL PRONG OF THE
           CALIFORNIA UNFAIR COMPETITION LAW, CAL. BUS. & PROF.
19                             CODE § 17200
20
       52.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-three (23)
21
          of Plaintiff’s Complaint as the allegations in Count VI of Plaintiff’s
22

23        Complaint.
24     53.Defendant’s violations of the other two UCL prongs are predicate violations
25
          and therefore are unlawful.

                                            8

                                   PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 9 of 10 Page ID #:9




       54.Plaintiff has suffered an accompanying economic injury cause by
 1

 2        Defendant’s predicate violations.
 3
                WHEREFORE,           Plaintiff,   ELIZABETH       C.     CAMARILLO,
 4
     respectfully requests judgment be entered against Defendant, NATIONSTAR
 5

 6
     MORTGAGE, LLC d/b/a MR. COOPER GROUP, for the following:

 7     55.Attorney’s fees and costs pursuant to the UCL, Cal. Civ. Proc. Code §
 8
          1021.5; and
 9
       56.Any other relief that the Honorable Court deems appropriate.
10

11                                   COUNT V:
                               COMMON LAW CONVERSION
12

13
       57.Plaintiff repeats and re-alleges paragraphs one (1) through twenty-three (23)

14        of Plaintiff’s Complaint as the allegations in Count V of Plaintiff’s
15
          Complaint.
16
       58.Plaintiff owned the personal property, the money in Plaintiff’s personal
17

18        checking account with Chase, at the time of the conversion.

19     59.Defendant substantially interfered with Plaintiff’s personal property by
20
          knowingly or intentionally taking possession of Plaintiff’s personal property
21
          and preventing Plaintiff from having access to the personal property.
22

23     60.Plaintiff did not consent to Defendant’s wrongful taking and control of
24        Plaintiff’s personal property.
25
       61.Plaintiff was harmed, and Defendant’s conduct was a substantial factor in

                                              9

                                   PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00750-JGB-KK Document 1 Filed 04/28/21 Page 10 of 10 Page ID #:10




           causing Plaintiff’s harm.
 1

 2      62.Plaintiff suffered actual damages and emotional damages because of
 3
           Defendant’s conduct.
 4
           WHEREFORE, Plaintiff, ELIZABETH C. CAMARILLO, respectfully
 5

 6
      requests judgment be entered against Defendant, NATIONSTAR MORTGAGE,

 7    LLC d/b/a MR. COOPER GROUP, for the following:
 8
              a. Actual damages in an amount to be determined at trial;
 9
              b. Emotional damages in an amount to be determined at trial; and
10

11            c. Any other relief that the Honorable Court deems appropriate.

12

13

14                                            RESPECTFULLY SUBMITTED,
15
           DATED: April 28, 2021                    By:_/s/ Michael S. Agruss
16
                                                          Michael S. Agruss
17                                                        Attorney for Plaintiff

18

19

20

21

22

23

24

25



                                               10

                                       PLAINTIFF’S COMPLAINT
